

115 HR 6358 IH: To authorize supplemental appropriations for fiscal year 2020 for community development block grants, and for other purposes.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6358IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Mr. Lynch introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize supplemental appropriations for fiscal year 2020 for community development block grants, and for other purposes.1.Supplemental funding for community development block grants(a)Funding and allocations(1)Authorization of appropriationsThere is authorized to be appropriated $12,000,000,000 for assistance in accordance with this section under the community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).(2)Initial allocation$6,000,000,000 of the amount made available pursuant to paragraph (1) shall be distributed pursuant to section 106 of such Act (42 U.S.C. 5306) to grantees and such allocations shall be made within 30 days after the date of the enactment of this Act.(3)Subsequent allocation(A)In generalThe $6,000,000,000 made available pursuant to paragraph (1) that remains after allocation pursuant to paragraph (2) shall be allocated, not later than 45 days after the date of the enactment of this Act, directly to States to prevent, prepare for, and respond to coronavirus within the State, including activities within entitlement and nonentitlement communities, based on public health needs, risk of transmission of coronavirus, number of coronavirus cases compared to the national average, and economic and housing market disruptions, and other factors, as determined by the Secretary, using best available data.(B)Technical assistanceOf the amount referred to in subparagraph (A), $10,000,000 shall be made available for capacity building and technical assistance to support the use of such amounts to expedite or facilitate infectious disease response.(4)Direct distributionOf the amount made available pursuant to paragraph (1), $3,000,000,000 shall be distributed directly to States and units of general local government, at the discretion of the Secretary of Housing and Urban Development (in this section referred to as the Secretary), according to a formula based on factors to be determined by the Secretary, prioritizing risk of transmission of coronavirus, number of coronavirus cases compared to the national average, and economic and housing market disruptions resulting from coronavirus.(5)Rolling allocationsAllocations under this subsection may be made on a rolling basis as additional needs develop and data becomes available.(6)Best available dataThe Secretary shall make all allocations under this subsection based on the best available data at the time of allocation.(b)Eligible activitiesAmounts made available pursuant to subsection (a) may be used only for—(1)eligible activities described in 105(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)) relating to preventing, preparing for, or responding to the public health emergency relating to Coronavirus Disease 2019 (COVID-19); and(2)reimbursement of costs for such eligible activities relating to preventing, preparing for, or responding to Coronavirus Disease 2019 (COVID-19) that were accrued before the date of the enactment of this Act.(c)Inapplicability of public services capThe limitation under paragraph (8) of section 105(a) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(8)) on the amount that may be used for activities under such paragraph shall not apply with respect to—(1)amounts made available pursuant to subsection (a); and(2)amounts made available in preceding appropriation Acts for fiscal years 2019 and 2020 for carrying out title I of the Housing and Community Development Act of 1974, to the extent such amounts are used for activities described in subsection (b) of this section.(d)Waivers(1)In generalThe Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the use of amounts made available pursuant to subsection (a)(1) and for fiscal years 2019 and 2020 (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974, including for the purposes of addressing the impact of coronavirus.(2)NoticeThe Secretary shall notify the public through the Federal Register or other appropriate means 5 days before the effective date of any such waiver or alternative requirement in order for such waiver or alternative requirement to take effect. Such public notice may be provided on the internet at the appropriate government website or through other electronic media, as determined by the Secretary.(e)Statements of activities; comprehensive housing affordability strategies(1)Inapplicability of requirementsSection 116(b) of such Act (42 U.S.C. 5316(b); relating to submission of final statements of activities not later than August 16 of a given fiscal year) and any implementing regulations shall not apply to final statements submitted in accordance with paragraphs (2) and (3) of section 104 of such Act (42 U.S.C. 5304(a)) and comprehensive housing affordability strategies submitted in accordance with section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) for fiscal years 2019 and 2020.(2)New requirementsFinal statements and comprehensive housing affordability strategies shall instead be submitted not later than August 16, 2021.(3)AmendmentsNotwithstanding subsections (a)(2), (a)(3), and (c) of section 104 of the Housing and Community Development Act of 1974 (42 U.S.C. 5304) and section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705), a grantee may not be required to amend its statement of activities in order to engage in activities to prevent, prepare, and respond to coronavirus or the economic and housing disruption caused by it, but shall make public a report within 180 days of the end of the crisis which fully accounts for such activities.(f)Public hearings(1)Inapplicability of in-person hearing requirementsA grantee may not be required to hold in-person public hearings in connection with its citizen participation plan, but shall provide citizens with notice and a reasonable opportunity to comment of not less than 15 days. (2)Virtual public hearingsDuring the period that national or local health authorities recommend social distancing and limiting public gatherings for public health reasons, a grantee may fulfill applicable public hearing requirements for all grants from funds made available pursuant to subsection (a)(1) and under the heading Department of Housing and Urban Development—Community Planning and Development—Community Development Fund in appropriation Acts for fiscal years 2019 and 2020 by carrying out virtual public hearings. Any such virtual hearings shall provide reasonable notification and access for citizens in accordance with the grantee’s certifications, timely responses from local officials to all citizen questions and issues, and public access to all questions and responses.(g)Duplication of benefitsThe Secretary shall ensure there are adequate procedures in place to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155) and act in accordance with section 1210 of the Disaster Recovery Reform Act of 2018 (division D of Public Law 115–254; 132 Stat. 3442) and section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155).